Title: To Thomas Jefferson from Benjamin Henry Latrobe, 13 May 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Sir
                     
                            Washington May 13th. 1806
                        
                        I promised in a letter I wrote to You on Tuesday last to transmit to You by the post of the next day a
                            statement of the progress which might reasonably be expected in the work of the South Wing of the Capitol in the course of
                            the present season. A difficulty had occurred in the course of that day which had induced me to postpone this statement,—the flaws which were discovered in the stone collected on the spot. But there was also another difficulty,—the reluctance
                            & almost absolute refusal of our Workmen to commit themselves to any thing whatsoever. This circumstance, added to the
                            precarious supply of freestone, induced me to satisfy myself as to the means of procuring with absolute certainty the
                            blocks which are deficient, and to acquire a personal knowledge of the actual state of the quarries.—
                        Mr William Stuart upon whom we have depended for our best stone & the most punctual supply of it, has
                            declined furnished us with any further quantity, and we are now dependant upon Cook & Brent, & Robinson.
                            With tolerable exertion,—such as they have both promised to make we shall, I believe, not be kept back by this
                            disappointment in Stuart’s supply,—and two vessels containing many of our principal blocks have arrived at the Wharf
                            yesterday evening. I venture therefore to submit to you the enclosed statement which,—unless the Season prove more than
                            commonly unfavorable,—will rather be under than over the rate of the progress we shall make.
                        I am with the highest respect Yours faithfully
                        
                            B Henry Latrobe
                     
                        
                            
                        
                     Enclosure
                                    
                     
                        
                           12 May 1806
                        
                     
                     Statement of the probable progress of the Work on the South wing of the capitol during the Season of
                                1806. May 12th. 1806
                            
                        
                           On the
                           
                              Freestone.
                        
                        
                           15th. of May,
                           compleat the erection of the Shafts of the internal Pilasters.
                        
                        
                           20th.
                           
                           set the shaft of the Center south Columns.
                        
                        
                           31st.
                           
                           compleat the capping course on the East of the [back] Wall.
                        
                        
                           June
                           
                        
                        
                           15
                           have set all the Capitals on the West Columns.
                        
                        
                           25th
                           got up the Architrave on the West side
                        
                        
                           July
                           
                        
                        
                           1st.
                           set all the Columns on the Eastside
                        
                        
                           4th.
                           set the frieze on the West side.
                        
                        
                           14th.
                           begin to set the Architrave on the East side
                        
                        
                           Augt.
                           
                        
                        
                           1st.
                           set the architrave & frieze all round
                        
                     
                            
                            
                            
                            
                            
                            
                            During the course of August the turning of the lobby arches will render the progress of the freestone
                                work unequal, but it is highly probable that on the
                     1st. of Septr. All the freestone work will be finished & be ready
                                to receive the roof.
                     In the mean time,—on the
                     1st. of July,—All the sashes & frames of the Office Story will be put in,
                                & the grounds for Plaistering put up.—
                            10th. The plaisterers will begin to plaister the South West rooms, & proceed regularly thro’ the West
                                range of Apartments.—
                     Augt.
                     1st. The lobby on the West Side will be covered
                     15th. The Timber of the roof on the West side will be in great forwardness, & some of it upon the roof.
                     The East lobby will be covered.—
                     Sept 2d. Begin to set up the ribs of the dome
                     15th. Begin to cover the dome with Iron.
                     Octr. 1st. Have the whole roof covered
                     At this period the actual appearance of the building must determine the sort of finish for this Season which it shall receive. For if on the 1st. of Octr. the roof is covered in, there can be no doubt but that the house of Reps. in congress will hold their Session in their new Hall.
                     I hope the we may be one month forward or than I have stated. Advertisements for Stone cutters in Baltimore, New York, & Philadelphia are sent forward, & generous wages offered. Of other artisans we have no want.
                     
                        
                           B Henry Latrobe
                        
                        Surveyor of the public Bldgs U States.
                     
                  
                  
               